Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  151177                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  POSEN CONSTRUCTION, INC.,                                                                          Richard H. Bernstein
           Plaintiff,                                                                                      Joan L. Larsen,
                                                                                                                     Justices
  v                                                                SC: 151177
                                                                   COA: 311214
                                                                   Wayne CC: 09-003465-CK
  CITY OF DEARBORN,
            Defendant/Third-Party Plaintiff-
            Appellee,
  v
  NEYER, TISEO & HINDO, LTD.,
  d/b/a NTH CONSULTANTS, LTD.,
             Third-Party Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 27, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2016
           p0229
                                                                              Clerk